ORDER

Pro se Michigan resident and frequent litigator Robert M. Rowe appeals a district court judgment that dismissed his civil suit as frivolous and imposed a filing restriction upon him. The case has been referred to this panel pursuant to Rule 34(j)(l). Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Rowe sued the City of Detroit and others, apparently seeking to forestall a foreclosure action. The district court dismissed the suit as frivolous, observing that Rowe’s complaint “is made up almost entirely of over fifty pages of statutes, house bills and the like that are photocopied and stapled together.” The court chronicled Rowe’s history of frivolous filings and prohibited Rowe from filing any new action in the district court without prior written judicial approval.
*317Upon review of the record and the briefs, we conclude that the district court’s decision is fully supported in law and in fact. Because we agree with the reasons articulated by the district court in support of its decision, no useful purpose would be served by our issuing a detailed written opinion.
Accordingly, we affirm the district court’s judgment for the reasons stated by that court in the judgment entered on September 6, 2002. Rule 34(j)(2)(C). Rules of the Sixth Circuit.